FILED
                             NOT FOR PUBLICATION                             JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOE CABELLO, an individual person,                No. 09-16217

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01521-ROS

  v.
                                                  MEMORANDUM *
CITY OF PHOENIX; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Roslyn O. Silver, District Judge, Presiding

                               Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Joe Cabello appeals pro se from the district court’s order dismissing his

action under Rule 41(b) of the Federal Rules of Civil Procedure for failure to file

an amended complaint after the district court dismissed his complaint with leave to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-16217
amend. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Yourish v. California Amplifier, 191 F.3d 983, 989 (9th Cir. 1999). We

affirm.

      The district court gave Cabello notice of the insufficiencies of his complaint,

dismissed it with leave to amend, and provided Cabello with ample opportunity to

submit an amended complaint, but Cabello failed to do so. We affirm the district

court’s dismissal of the action. See id. at 992 (affirming dismissal of action

following plaintiff’s failure to amend complaint after receiving leave to do so,

where the interest in expeditious resolution of litigation, the court’s management of

its docket, and avoiding prejudice to defendants favored dismissal).

      Cabello’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      09-16217